GARTH, Circuit Judge,
dissenting:
In Sansom Committee v. Lynn, 735 F.2d 1535, I concluded that the district court lacked subject matter jurisdiction to enforce the consent agreements as consent judgments with respect to the University of Pennsylvania. Because I would hold that the district court was without jurisdiction to enforce the consent “judgment,” I would also hold that it was without jurisdiction to entertain the Committee’s motion to modify the 1982 consent decree. I would therefore vacate the district court’s order of April 5,1983 that modified the decree by extending the deadline and I would direct the district court to dismiss this action for lack of subject matter jurisdiction. I therefore respectfully dissent from the majority *1555opinion which reaches the merits of the controversy and affirms the district court’s order.